PER CURIAM.
The petition is granted and Johnnie J. Jackson is hereby afforded belated appeal from his judgment and sentence in Duval County case number 2011-CF-003814. Upon issuance of mandate in this cause,' a copy of the opinion shall be provided to the clerk of the lower tribunal who shall treat it as a notice of appeal See Fla. R.App. P. 9.141(c)(6)(D).
The trial court is directed to appoint counsel to represent appellant in the direct appeal if he qualifies for such an appointment.
PETITION GRANTED.
WOLF, WETHERELL, and MAKAR, JJ., concur.